Mr. Chief Justice QuiñoNes,
after stating the foregoing-facts, rendered the opinion of the court, as follows:
On the grounds set forth in the opinion rendered to-day by this Supreme Court in the appeal taken by and on behalf of The People of Porto Eico from the decision of the Registrar of Property of Ponce, (ante p. 7,) refusing to record the certificates of sale of three lots, which were sold for the payment of delinquent taxes, and which is perfectly applicable to the case at bar, the decision of the registrar of property entered at the end of the certificate herein referred to is sustained; and with a copy of the opinion hereinabove mentioned, which shall also be hereinafter inserted, and a copy of this decision, the aforesaid certificate shall be transmitted to the registrar of property of the aforesaid city for compliance therewith.
Justices Hernandez, Figueras, MacLeary and Wolf concurred.